         Case 2:13-cr-00082-KJM Document 227 Filed 05/10/21 Page 1 of 1



   Memorandum
   United States Attorney’s Office
   Eastern District of California



             Regarding scheduling matters in:
 Subject:    UNITED STATES V. MATTHEW                Date:    May 10, 2021
             KEYS, 2:13-CR-00082-KJM
            Casey Schultz, Courtroom Deputy                Paul Hemesath, AUSA
 To:        to the Honorable Kimberly J.             From: U.S. Attorney’s Office
            Mueller                                        Eastern District of California

The Court is advised that counsel have conferred regarding the state of this case, and the parties
propose that the Court set the following schedule:

      The government’s response brief to the defendant’s Motion for Reconsideration shall be
       due on May 17, 2021;

      The date currently scheduled for disposition May 24, 2021, shall be converted to a
       hearing on defendant’s motion for reconsideration;

      The disposition for the TSR violation shall be continued to June 7, 2021

Please contact me at (916) 554-2932 if you have any questions.


 cc: Mark Reichel
     United States Probation Office
